In an action to recover damages for personal injuries, the appeal is from a judgment entered on a dismissal of the complaint at the close of plaintiff’s case. Judgment reversed and a new trial granted, with costs to appellant to abide the event. While attempting to descend a flight of steps into a portion of a building owned by respondents and maintained by them for the sale of poultry and poultry products to the public, appellant, who had accompanied his wife to make a purchase therein, was struck in the back by a screen door and knocked down the steps, sustaining the injuries complained of. The door was operated by a two-pound weight attached to a rope which passed through a pulley. The door opened outward above a concrete sill five or six inches wide. The *728steps led directly down from the sill without a landing platform. Whether the form of construction of the door and the steps was defective and whether they were negligently maintained were questions of fact for the jury. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.